DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-17, and 19-33 are pending.

Examiner Response to Arguments
Applicant's arguments with respect to claims 1, 3-17, and 19-32 have been fully considered, unfortunately the arguments are not persuasive.
Regarding claim rejection under 35 U.S.C. 103, applicant's arguments that PARKVALL, INGALE, and XU do not disclose or suggest “wherein the configuration index corresponds to: one or more values for a length parameter of the plurality of parameters, and one or more values for a frequency parameter of the plurality of parameters, wherein the length parameter identifies a number of symbols to be included in the common uplink portion, wherein the frequency parameter identifies a set of resource blocks to be used to transmit the common uplink portion,” as recited in the independent claim 1 (See applicant’s response pages 13-16).
In response, applicant arguments have been fully considered, unfortunately the arguments are not persuasive. Examiner respectfully disagrees because, a particular claim(s) element(s) can be mentioned explicitly in the reference or it can be inherent. The reference does not have to describe a claim element in precisely the same words used in the application claim. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required." (In re Bond, 910 F.2d 831, 832 (Fed. Cir.1990)). 
Applicant’s arguments:
Arg1:  XU does not even mention “uplink grant free transmission.”
Arg2: XU does not discloses the claimed features of “a length parameter of the plurality of parameters” and “wherein the length parameter identifies a number of symbols to be included in the common uplink portion,” and XU does not provide any explanation of what “a “a symbol number” means
Arg3: A number that identifies a single symbol does not disclose the claimed “length parameter” that “identifies a number of symbols be included in the common uplink portion”.
Arg4: XU does not disclose “the configuration index corresponds to: one or more values for a length parameter and one or more values for a frequency parameter”.
Arg5: XU does not discloses “the configuration index corresponds to: one or more values for a frequency parameter, the one frequency parameter identifies a set of resource blocks”.
Examiner response:
Under broadest reasonable interpretation the independent claim 1 is interpreted that the UE receives 
a configuration indication for a common uplink portion of a wireless communication from a network node such a base station, the configuration includes a configuration index that includes two parameters which are one length parameter and one frequency parameter where one length parameter identifies a number of symbols to be included in the common uplink portion and the one frequency parameter identifies a set of resource blocks to be used to transmit the common uplink portion and the UE will communicate based on these defined parameters.
The combination of PARKVALL, INGALE, and XU discloses the features cited in the independent claim. Parkvall discloses identifying uplink configuration index for uplink portion (See NFOA ¶0013 and ¶1899) and Ingale discloses that in a configuration index of configurations which includes parameters for example Config 1: {A1, B1, C1} associated with index 1, Config 2: {Al, B1, Cl, D1} associated with index 2, and Config 3: {Al, B1, Cl, D1, El} associated with index 3) (¶0278). However, However, the combination of Parkvall and Ingale does not explicitly teach the configuration index corresponds to one length parameter and one frequency parameter which identify a number of symbols and resource blocks respectively to be used to transmit the common uplink portion.
Examiner introduced the reference Xu which teaches said parameters. In this case examiner will respond to applicant’s arguments above.
Response to Arg1: Xu discloses in ¶0004 a grant free uplink technical solution.
Response to Arg2/Arg3: the symbol number is interpreted based on applicant’s Fig. 10 which discloses the number of symbol could be 1, 2, 3, or 4. Xu discloses in ¶0067, ¶0101, and ¶0164 that the configuration information include a symbol number. symbol number is self-explanative because a number is an arithmetical value for example a number N could be 1,2,3,4…, but in communication the symbol number has to be a limited number (hardware resources limitation).
Response to Arg4: Xu discloses in ¶0067, ¶0101, and ¶0164 that the configuration information include one or a combination of the following: a symbol number, frequency domain resource information such as a resource block number. Xu discloses for example in ¶0084 four Resource Blocks such RB1, RB2, RB3, and RB4 for different access regions.
Response to Arg4: Xu discloses in ¶0067, ¶0101, and ¶0164 that the configuration information include frequency domain resource information such as a resource block number. Xu discloses for example in ¶0084 four Resource Blocks such RB1, RB2, RB3, and RB4 for different access regions.
Xu clearly discloses sending the configuration information of the first contention transmission unit to the terminal by using an SIB2 message or an RRC reconfiguration message (¶0262) the information include a symbol number, frequency domain resource information such as a resource block number (¶0067, ¶0101, and ¶0164).
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 
identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 11, 17, 19, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al (US20170331670), in view of Ingale et al (US20210084578), in further view of Xu et al (US20180124715).

	Regarding claim 1, the cited reference Parkvall discloses a method of wireless communication (Fig.79 discloses examples of AIT transmission methods), comprising: receiving, by a user equipment (UE), a configuration indication for a common uplink portion of a wireless communication structure (¶0013 discloses receiving a downlink signal comprising an uplink access configuration index, using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access configurations); configuring, by the UE, the common uplink portion based at least in part on the configuration indication (¶0013 discloses identify an uplink access configuration from among a predetermined plurality of uplink access configurations); and transmitting, by the UE, a communication in the common uplink portion configured according to the configuration indication (¶0013 discloses transmitting to the wireless communications network according to the identified uplink access configuration), and wherein the common uplink portion includes information associated with a Physical Uplink Control Channel (PUCCH) (¶0774 discloses that Physical uplink control channel (PUCCH) is used for transmission of Fast ACK/NACK information and is transmitted in the last OFDM symbol(s) of a UL subframe to better map this limitation Parkvall further discloses discloses in ¶0348 signaling of Physical uplink control channel (PUCCH) resources and Parkvall discloses in ¶1899 that uplink access configuration index is a pointer into a table of uplink access configurations), However, Parkvall does not explicitly teach the configuration indication includes at least a configuration index that indicates a configuration for a plurality of parameters for configuring the common uplink portion.
	In an analogous art Ingale teaches the configuration indication includes at least a configuration 
index that indicates a configuration for a plurality of parameters for configuring the common uplink portion (¶0278 discloses that in a configuration index of configurations which includes parameters/values of this configuration and/or index of configurations whose parameters/values are fully included in this configuration are provided.  ¶0278 discloses an example where parameters A, B, C, D, and E are included in the configuration for example Config 1: {A1, B1, C1} associated with index 1, Config 2: {A1, B1, C1, D1} associated with index 2, and Config 3: {A1, B1, C1, D1, E1} associated with index 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ingale where different configurations of each SI-block/SI message (mostly cell-specific SI or non-service specific SI-block(s)) may be used in different parts of network (Ingale, ¶0278). However, the combination of Parkvall and Ingale does not explicitly teach wherein the configuration index corresponds to: one or more values for a length parameter of the plurality of parameters, and one or more values for a frequency parameter of the plurality of parameters, wherein the length parameter identifies a number of symbols to be included in the common uplink portion, wherein the frequency parameter identifies a set of resource blocks to be used to transmit the common uplink portion.
	In an analogous art Xu teaches wherein the configuration index corresponds to: one or more values for a length parameter of the plurality of parameters, wherein the length parameter identifies a number of symbols to be included in the common uplink portion (the symbol number is interpreted based on applicant’s Fig. 10 which discloses the number of symbol could be 1, 2, 3, or 4. Xu discloses ¶0101 that the configuration information … may further include… time domain resource information, such as a symbol number where when the terminal receives the configuration information, the terminal may perform uplink grant free transmission. The symbol number is self-explanative because it is an arithmetical value N for example N could be 1,2,3,4…, in communication the symbol number has to be a limited number (hardware resources limitation)), and one or more values for a frequency parameter of the plurality of parameters, wherein the frequency parameter identifies a set of resource blocks to be used to transmit the common uplink portion (¶0101 discloses that the configuration information … may further include… frequency domain resource information, such as a resource block number where when the terminal receives the configuration information, the terminal may perform uplink grant free transmission where ¶0084 further discloses the use for example of four RBs: an RB 1, an RB 2, an RB 3 and an RB 4 for different access regions which associated with a bandwidth [Emphasis added]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the combination of Xu where controlling uplink transmission can reduce interference between users in a cell and interference between neighboring cells (Xu, ¶0147).

	Regarding claims 3 and 19, the combination of Parkvall, Ingale, and Xu discloses all limitations of claims 1 and 17 respectively. Xu further discloses wherein the plurality of parameters include at least three parameters, and wherein the at least three parameters include the length parameter and the frequency parameter (¶0101 discloses that the configuration information of the contention transmission unit may further include, but is not limited to, one or a combination of the following: 
time domain resource information, such as a radio frame number, a subframe number, or a symbol number.
frequency domain resource information, such as a resource block number.
space domain resource information).

Regarding claims 4 and 31, the combination of Parkvall, Ingale, and Xu discloses all limitations of claim 1 and 17 respectively. Parkval further teach wherein configuring the common uplink portion comprises configuring the common uplink portion based at least in part on identifying the configuration for the plurality of parameters using the configuration index and a configuration table stored by the UE (¶1098 discloses the possibility for UEs to store the AIT (access information table) see Fig.78 below).
                 
    PNG
    media_image1.png
    213
    464
    media_image1.png
    Greyscale


Regarding claims 9 and 32, the combination of Parkvall, Ingale, and Xu discloses all limitations of claim 1 and 17 respectively. Xu further discloses wherein the configuration indication is received using a system information block (SIB) (¶0204 discloses sending the configuration information of the first contention transmission unit to the terminal by using an SIB2 message).

Regarding claim 11, the combination of Parkvall, Ingale, and Xu discloses all limitations of claim 1. Parkvall further discloses wherein the configuration indication is received via a physical downlink control channel (PDCCH) (¶0758 discloses that the physical downlink control channel (PDCCH) carries downlink control information, DCI. DCI includes, but is not limited to, scheduling information for PDCH, both uplink).

Regarding claim 17, the cited reference Parkvall discloses a user equipment (UE) for wireless communication, comprising: memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (¶1888 discloses wireless device 1000 includes a processing circuitry 1020, which includes a computer-readable storage medium 1025, e.g., one or more memory devices) performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1. 

	Regarding claim 29, the cited reference Parkvall discloses a non-transitory computer-readable medium storing instructions for wireless communication, the instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors (¶1888 discloses wireless device 1000 includes a processing circuitry 1020, which includes a computer-readable storage medium 1025 where the computer-readable storage medium 1025 is generally operable to store instructions, such as a computer program, software, an application including one or more of logic, rules, code, tables, etc. and/or other instructions capable of being executed by a processor) to perform substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.
	Regarding claim 30, the claim is drawn to an apparatus for wireless communication performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 33, the combination of Parkvall, Ingale, and Xu discloses all limitations of claim 17. The combination of Ingale and Xu discloses wherein the configuration index is in a table, wherein the one or more values for the length parameter include a first value, in the table, for the length parameter, wherein the one or more values for the frequency parameter include a second value, in the table, for the frequency parameter, and wherein the configuration index, in the table, corresponds to: the first value, in the table, for the length parameter, and the second value, in the table, for the frequency parameter(Ingale discloses in ¶0020 that the UE receives a list (interpreted as a table) of system configuration indexes (SCIs) and ¶0038 discloses that the received list of SCIs and corresponding configuration of SI blocks are stored by the UE. ¶0238 discloses that  one or more list of SCIs of the system information configurations which includes the parameters/values for example:
Config 1: {A1, B1, C1} associated with index 1/SCI #1; 
Config 2: {A1, B1, C1, D1} associated with index 2/SCI #2 and 
Config 3: {A1, B1, C1, D1, E1} associated with index 3/SCI #3
However, Ingale does not explicitly teach that the parameters are length parameter and frequency parameter. Xu discloses in ¶0067, ¶0101, and ¶0164 that the configuration information include one or a combination of the following: a symbol number, frequency domain resource information such as a resource block number. Xu discloses for example in ¶0084 four Resource Blocks such RB1, RB2, RB3, and RB4 for different access regions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the parameters of Xu into the system configuration indexes (SCIs) of Ingale where for example: Config 1: {A1, B1, C1} associated with index 1/SCI #1 where A1 could be length parameter (symbol number) and B1 could be frequency parameter to perfom uplink transmission).

Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over over Parkvall et al (US20170331670), in view of Ingale et al (US20210084578), in further view of Xu et al (US20180124715), in further view of Seo et al (US20160021655).

	Regarding claims 5 and 20, the combination of Parkvall, Ingale, and Xu discloses all limitations of claim 1 and 17 respectively. However, the combination does not explicitly teach wherein the cell-specific configuration identifies at least one of: the wireless communication structure to be configured according to the configuration indication or a number of symbols to be included in the common uplink portion. 
In an analogous art Seo teaches wherein the cell-specific configuration identifies at least one of: the wireless communication structure to be configured according to the configuration indication or a number of symbols to be included in the common uplink portion (¶0149 discloses that a cell-specific
UL configuration…the cell-specific UL-DL configuration is any one of UL-DL configurations shown in 
Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Seo to receive a cell-specific uplink-downlink (UL-DL) configuration for one serving cell among a plurality of serving cells and determine a valid UL-DL subframe capable of actually receiving/sending data in one serving cell on the basis of the cell-specific UL-DL 
configuration.

Regarding claims 6 and 21, the combination of Parkvall, Ingale, Xu, and Seo discloses all limitations of claims 5 and 20 respectively. Seo further discloses the cell-specific configuration identifies the wireless communication structure to be configured according to the configuration indication (Fig. 12 and ¶0152 disclose that a cell-specific UL-DL configuration of a specific cell among cells configured for a UE may be a UL-DL configuration 3 where the arrow mark indicates a UL subframe (indicated by U) which transmits data ).

    PNG
    media_image2.png
    232
    501
    media_image2.png
    Greyscale



Claims 7-8, 13, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over over Parkvall et al (US20170331670), in view of Ingale et al (US20210084578), in further view of Xu et al (US20180124715), in further view of Siomina et al (US20140080509).

	Regarding claims 7 and 22, the combination of Parkvall, Ingale, and Xu discloses all limitations of claims 1 and 17 respectively. However, the combination does not explicitly teach wherein the configuration indication identifies a UE-specific configuration for the common uplink portion.
	In an analogous art Siomina teaches wherein the configuration indication identifies a UE-specific configuration for the common uplink portion (¶0031 discloses that the UL transmission configuration information … comprises … UE-specific configuration information. In one example, the UL transmission configuration information is an indication of scheduled UL transmission, which may be a pre-defined transmission). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Siomina to uses of the UL transmission configuration information for enhancing positioning operations and measurements (Siomina, ¶0042).
	Regarding claims 8 and 23, the combination of Parkvall, Ingale, Xu, and Siomina discloses all limitations of claims 7 and 22 respectively. Siomina further discloses wherein the UE-specific configuration identifies at least one of: a set of resource blocks to be used to transmit the common uplink portion, or a waveform to be used for transmission of the communication in the common uplink portion. (¶0031 discloses that the UL transmission configuration information … comprises … UE-specific configuration information. In one example, the UL transmission configuration information is an indication of scheduled UL transmission, which may be a pre-defined transmission…the information may also comprise one or more UL transmission configuration parameters. The parameters may be resource blocks).

	Regarding claims 13 and 25, the combination of Parkvall, Ingale, and Xu discloses all limitations of claims 1 and 17 respectively. However, the combination does not explicitly teach wherein the configuration indication includes a cell-specific configuration indication that identifies a cell-specific configuration for the common uplink portion and a UE-specific configuration indication that identifies a UE-specific configuration for the common 
uplink portion.
	In an analogous art Siomina teaches wherein the configuration indication includes a cell-specific configuration indication that identifies a cell-specific configuration for the common uplink portion and a UE-specific configuration indication that identifies a UE-specific configuration for the common uplink portion (¶0057 discloses that a cell-specific configuration is another example of a common UL transmission configuration, which may be commonly assumed for all wireless devices 12 or for a certain group of wireless devices 12. (¶0031 discloses that the UL transmission configuration information … comprises … cell-specific configuration information. In one example, the UL transmission configuration information is an indication of scheduled UL transmission, which may be a pre-defined transmission. ¶0031 further discloses that the UL transmission configuration information … comprises … UE-specific configuration information. In one example, the UL transmission configuration information is an indication of scheduled UL transmission, which may be a pre-defined transmission). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Siomina to uses of the UL transmission configuration information for enhancing positioning operations and measurements (Siomina, ¶0042).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al (US20170331670), in view of Ingale et al (US20210084578), in further view of Xu et al (US20180124715), in further view of Mallick et al (US20170325049).

	Regarding claim 10, the combination of Parkvall, Ingale, and Xu discloses all limitations of claim 9. However, the combination does not explicitly teach wherein a master information block (MIB) indicates that the SIB includes the configuration indication.
	In an analogous art Mallick teaches wherein a master information block (MIB) indicates that the SIB includes the configuration indication (¶0097 discloses that a master information block (MIB) is transmitted (broadcasted) indicating the position of system information block (SIB1) for MTC including system information configuration information for MTC). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Mallick to avoid introducing huge system load due to repetitions on a channel which has to be decoded blindly (Mallick, ¶0164).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al (US20170331670), in view of Ingale et al (US20210084578), in further view of Xu et al (US20180124715), in further view of Ahn et al (US20130223298).

Regarding claims 12 and 24, Parkvall, Ingale, and Xu discloses all limitations of claims 1 and 17 respectively. However, the combination does not explicitly teach wherein configuring the common uplink portion comprises overriding a previous configuration of the common uplink portion.
	In an analogous art Ahn teaches wherein configuring the common uplink portion comprises overriding a previous configuration of the common uplink portion (¶0095 and ¶0096 disclose that the BS determines whether to change the UL-DL configuration. the BS transmits a second UL-DL configuration to the UE. The second UL-DL configuration is a DL-UL configuration which overrides the first UL-DL configuration). It would have been obvious to one of ordinary skill in the art before the 
effective filling date of the claimed invention to incorporate the method of Ahn where the base station (BS) can change the DL-UL configuration according to a change in an interference environment or a traffic situation (Ahn, ¶0095).

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al (US20170331670), in view of Ingale et al (US20210084578), in further view of Xu et al (US20180124715), in further view of Siomina et al (US20140080509, in further view of Kang et al (US20140003349).

Regarding claims 14 and 26, the combination of Parkvall, Ingale, Xu, and Siomina discloses all limitations of claims 13 and 25 respectively. However, the combination does not explicitly teach wherein the cell-specific configuration indication is received in a common search space of a physical downlink control channel (PDCCH) and the UE-specific configuration indication is received in a UE-specific search space of the PDCCH.
	In an analogous art Kang teaches wherein the cell-specific configuration indication is received in a common search space of a physical downlink control channel (PDCCH) and the UE-specific configuration indication is received in a UE-specific search space of the PDCCH (¶0119 discloses that a configuration information of each node's E-PDCCH may be broadcast as cell-specific control information, or may be provided to the UE as UE-specific control information). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kang where PDCCH or e-PDCCH is used to indicate radio resource region for transmission.

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al (US20170331670), in view of Ingale et al (US20210084578), in further view of Xu et al (US20180124715), in further view of Siomina et al (US20140080509, in further view of Kang et al (US20140003349), in further view of Chung et al (US20120033588).

	Regarding claims 15 and 27, the combination of Parkvall, Ingale, Xu, and Siomina discloses all limitations of claims 13 and 25 respectively. However, the combination does not explicitly teach wherein the cell-specific configuration indication is received via a physical slot format indicator channel (PSFICH) and the UE-specific configuration indication is received via a physical downlink control channel (PDCCH).
	In an analogous art Kang teaches wherein the UE-specific configuration indication is received via a physical downlink control channel (PDCCH)(¶0119 discloses that a configuration information of each node's E-PDCCH may be broadcast as cell-specific control information, or may be provided to the UE as UE-specific control information). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kang where PDCCH or e-PDCCH is used to indicate radio resource region for transmission. However, Kang does not explicitly 
teach wherein the cell-specific configuration indication is received via a physical slot format indicator channel (PSFICH).
	In an analogous art Chung teaches wherein the cell-specific configuration indication is received via 
a physical slot format indicator channel (PSFICH) (¶0063 discloses that the relay station transmits control information on a PSFICH). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chung where Physical Slot
Format Indicator Channel (PSFICH), may be used to inform the UE about necessary information of the current slot, such as the symbols for downlink transmission region, and the symbols for uplink transmission region.

Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Parkvall et al (US20170331670), in view of Ingale et al (US20210084578), in further view of Xu et al (US20180124715), in further view of Siomina et al (US20140080509), in further view of Kang et al (US20140003349), in further view of Lee et al (US20160043849).

	Regarding claims 16 and 28, the combination of Parkvall, Ingale, Xu, and Siomina discloses all 
limitations of claim 13 and 25 respectively. However, the combination does not explicitly teach wherein the cell-specific configuration indication is received via a physical broadcast channel (PBCH) and the UE-specific configuration indication is received via a physical downlink control channel (PDCCH).
	In an analogous art Kang teaches wherein the UE-specific configuration indication is received via a physical downlink control channel (PDCCH) (¶0119 discloses that a configuration information of each node's E-PDCCH may be broadcast as cell-specific control information, or may be provided to the UE as UE-specific control information). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kang where PDCCH or e-PDCCH is used to indicate radio resource region for transmission. However, Kang does not explicitly teach wherein the cell-specific configuration indication is received via a physical broadcast channel (PBCH). 
In an analogous art Lee teaches wherein the cell-specific configuration indication is received via a physical broadcast channel (PBCH) (¶0058 discloses that the cell-specific configuration may be informed via broadcasting channel). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lee where the PBCH can carry only MIB to UEs.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462